—In an action to recover damages for personal injuries, etc., the defendant Paul Koplowitz appeals from an order of the Supreme Court, Kings County (Barasch, J.), dated March 4, 1999, which denied his motion for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed, with costs.
The appellant failed to make a prima facie showing of entitlement to judgment as a matter of law as he did not produce suf*421ficient evidence to establish that the plaintiff Carol Reid was injured while acting within the scope of her employment (see, Zuckerman v City of New York, 49 NY2d 557; O’Rourke v Long, 41 NY2d 219; Workers’ Compensation Law § 29 [6]). Thus, regardless of the sufficiency of the plaintiff’s opposing papers, the Supreme Court properly denied the appellant’s motion for summary judgment (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853; North v Gibson, 226 AD2d 438). Ritter, J. P., Altman, Schmidt and Smith, JJ., concur.